Filed 2/17/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 23







State of North Dakota, 		Plaintiff and Appellee



v.



William Cody Bruederle, Jr., 		Defendant and Appellant







No. 20110245







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Bryan D. Denham, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501; submitted on brief.



Kent M. Morrow, 411 North Fourth Street, P.O. Box 2155, Bismarck, N.D. 58502-2155; submitted on brief.

State v. Bruederle

No. 20110245



Per Curiam.

[¶1]	William Bruederle appeals from a district court judgment after a jury found him guilty of terrorizing a woman and her mother.  Bruederle argues the State did not provide sufficient evidence to support his conviction for terrorizing.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner